DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Current Status of 17/284,011
This Office Action is responsive to the amended claims of 04/09/2021.
New claims 15-28 have been examined on the merits. 
Priority
This application is a national stage entry of PCT/IB2019/058651 filed on 10/10/2019, which claims priority to 62/744,153, filed on 10/11/2018. 
The instant application finds support from provisional application 62/744,153, filed on 10/11/2018. Therefore, the effective filing date of instant application is 10/11/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see page 6 and 29). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Dependent claims 16-24 and 26-28 are objected to as these dependent claims begin with “A method of”. Independent claims normally begin with the articles “A” or “An”. However, dependent claims normally begin with “The”.  Applicants are requested to revise claims to --The method of--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 15-19 and 23-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
AUBERSON (WO 2014/013469 A1, as referenced in the IDS filed on 04/09/2021),
as evidenced by: 
MEDICAID (“Therapeutic Class Overview: Dopamine Agonists”, Medicaid, 10/26/2012), PTO-892 page 1 U, 
and as evidenced by:
PARKINSONSFOUNDATION (“Stages of Parkinson’s”, Parkinson’s Foundation, September 24, 2018), PTO-892 page 1 V.
AUBERSON anticipates a compound of H3 receptor antagonists (page 2 lines 6-7) and a method of treating disorders of sleep and wakefulness with excessive daytime sleepiness, such as sleepiness associated with Parkinson’s disease (page 1 lines 3-4, page 1 lines 26-28, page 24 lines 10-20, and page 28 lines 18-25).
AUBERSON anticipates 1-(1-methyl-6-oxo-1,6-dihydropyridazin-3-yl)piperidin-4-yl 4-cyclobutylpiperazine-1-carboxylate (example 1.5 page 34) or pharmaceutically acceptable salt thereof (page 1 abstract and page 7 lines 10-13), henceforth referred to as the instant compound and is depicted below, which anticipates the compound of claim 15: 

    PNG
    media_image1.png
    192
    479
    media_image1.png
    Greyscale
.

AUBERSON anticipates the invention may be used with one or more excipients and/or other active pharmaceutical ingredients (page 63 lines 22-25), which anticipates claim 16. 
AUBERSON anticipates adding one or more further pharmaceutical active ingredients of levodopa, referred to as L-dopa, with or without a catechol-O-Methytransferase inhibitor, such as entacapone, a dopamine receptor agonist, such as ropinirole or pergolide, and Decarboxylase inhibitor, such as Benserazide or Carbidopa (page 26 lines 13-18), which anticipates claims 17-19. 
MEDICAID is relied upon for the beneficial teachings that Levodopa, Pramipexole, and cabergoline are dopamine agonists (page 1 of 71 paragraph 3 for levodopa, page 2 of 71 table 1 for Pramipexole, page 50 of 71 for cabergoline). Thus, when AUBERSON indicates that levodopa can be combined with dopamine agonists (see page 26 lines 13-18), it is interpreted as including pramipexole and cabergoline since the “dopamine agonists such as…” is interpreted as a non-exhaustive list of dopamine agonists. Thus, anticipating claim 19. 
AUBERSON anticipates excessive daytime sleepiness coexisting with one or more sleep disorders associated with Parkinson’s disease (see “fatigue associated with Parkinson's and “narcolepsy” on page 25 lines 10-13), which anticipates claim 23. 
AUBERSON anticipates administering 1-50 mg of active ingredients, such as the instant compound to a 50-70 kg patient (page 29 line 29), which anticipates claims 24.
AUBERSON also teaches a daily dosage range of 0.1 mg/kg to 10 mg/kg, preferably 1 mg/kg, which falls within and hence anticipates the range of 1 mg/day to 20 mg/day of instant claim 25 (see lines 15-24 on page 25).
AUBERSON anticipates administering the compound of the invention may be administered as single active agent or in combination with other active agents orally (page 25 lines 25-27), which anticipates claim 26. 
AUBERSON anticipates Parkinson’s disease coexisting with another psychiatric disorder, such as attention deficit-hyperactivity disorder or depression or schizophrenia. AUBERSON says the compound of the invention, such as the instant compound, can be combined with an antidepressant or psychostimulant, which would be helpful in treating depression and ADHD or schizophrenia respectively (page 25 line 31 through line 26 line 6) that co-exist with Parkinson’s disease. AUBERSON anticipates Parkinson’s disease coexisting with another psychiatric disorder in the combination of treatment, above, thus anticipating claim 27.
PARKINSONSFOUNDATION is relied upon for the beneficial teachings that Parkinson’s Disease’s disease is classified into stages (1 through 5 as descriptors of early, mid, and late stages, reasonable to interpret “late stage” Parkinson’s as “advanced-stage” Parkinson’s) (pages 1-2 and Rating Scales on page 3), which anticipates claim 28.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-28 are rejected under 35 U.S.C. 103 as being unpatentable over
AUBERSON (WO 2014/013469 A1), as referenced on the IDS filed on 04/09/2021,
as evidenced by: 
MEDICAID (“Therapeutic Class Overview: Dopamine Agonists”, Medicaid, 10/26/2012), as referenced on PTO-892 page 1 U,
as evidenced by:
PARKINSONSFOUNDATION (“Stages of Parkinson’s”, Parkinson’s Foundation, September 24, 2018), as referenced on PTO-892 page 1 V,
in view of
PATEL (Patel et al., “A Computerized Cognitive behavioral therapy Randomized, Controlled, pilot trail for insomnia in Parkinson Disease”, Journal of Clinical Movement Disorders, Vol 4:16, August 21, 2017), as referenced on PTO-892 page 1 W.

Claims 15-19 are drawn to a method of treating excessive daytime sleepiness associated with Parkinson’s Disease by administering 1-(1-methyl-6-oxo-1,6-dihydropyridazin-3-yl)piperidin-4-yl 4-cyclobutylpiperazine-1-carboxylate, excipient, and optionally a wakefulness-promoting agent of levodopa or other combinations. Claims 20-22 are drawn to psychological or behavioral therapy, sleep hygiene rules, and computer-assisted behavioral therapy. Claim 23 is drawn to daytime sleepiness coexisting with one or more sleep disorders associated with Parkinson’s disease. Claims 24 and 25 are drawn to the dosage.  Claim 26 is drawn to oral administration. Claim 27 is drawn to Parkinson’s disease coexisting with a psychiatric disorder. Claim 28 is drawn to the stages of Parkinson’s disease. 

Determining the scope and contents of the prior art.
AUBERSON as evidenced by MEDICAID and PARKINSONSFOUNDATION anticipates claims 15-19 and 23-28, see above.
PATEL teaches computerized cognitive behavioral therapy for patients with insomnia in Parkinson’s Disease (CCBT-I therapy) called Go! To Sleep, which includes a sleep log and lessons that provide psychoeducation about insomnia (page 3 of 7 right hand column), which helps teach claims 20 and 22. PATEL taches Sleep Hygiene education, rules such as creating a positive sleep environment that is cool, dark, and quiet, in Table 2 (page 3 of 7), which helps teach claim 21. PATEL also teaches that 5 patients changed their medication during the study, including one patient who added a sleep aid (page 6 of 7 left hand column).  
Ascertaining the differences between the prior art and the claims at issue.
While AUBERSON as evidenced by MEDICAID and PARKINSONSFOUNDATION anticipates claims 15-19 and 23-28, AUBERSON does not teach the limitations of instant claims 20-22. 
While PATEL teaches a computerized cognitive behavioral therapy for patients with insomnia in Parkinson’s Disease (page 3 of 7 right hand column), PATEL does not teach administering 1-(1-methyl-6-oxo-1,6-dihydropyridazin-3-yl)piperidin-4-yl 4-cyclobutylpiperazine-1-carboxylate to treat excessive daytime sleepiness associated with Parkinson’s disease. 
Resolving the level of ordinary skill in the pertinent art
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the administration of therapies useful in treating Parkinson’s Disease, and possesses the technical knowledge necessary to make adjustments to the chemical and behavioral therapies to optimize patients’ health.  Said artisan has also reviewed the problems in the art as regards to bioavailability of the compositions comprising the instant compound and understands the solutions that are widely-known in the art.
 Considering objective evidence present in the application indicating
The instant claims are prima facie obvious in light of the combination of references AUBERSON (as evidenced by MEDICAID and PARKINSONSFOUNDATION) in view of PATEL. 
The artisan would be motivated to add a behavioral (psychological) therapy to the teachings of AUBERSON. PATEL teaches using computerized cognitive behavioral therapy for patients with insomnia in Parkinson’s Disease (CCBT-I therapy) (page 3 of 7 right hand column) and Sleep Hygiene education (Table 2 page 3 of 7) in combination with patients taking sleep aid medication (page 6 of 7 left hand column). The artisan would expect that the behavior therapy taught in PATEL would augment the method of using 1-(1-methyl-6-oxo-1,6-dihydropyridazin-3-yl)piperidin-4-yl 4-cyclobutylpiperazine-1-carboxylate to treat sleepiness associated with Parkinson’s since Parkinson’s patients changed their medication during the PATEL study, including one patient who added a sleep aid (page 6 of 7  left hand column) thereby improving their quality of life. This rejects claims 20-22. 
Furthermore, the artisan would be motivated to optimize the dosage of 1-(1-methyl-6-oxo-1,6-dihydropyridazin-3-yl)piperidin-4-yl 4-cyclobutylpiperazine-1-carboxylate. Doctors and Pharmacists regularly tailor doses of medicaments to achieve similar results in different patient populations based on patient size and body mass index.  For example, a small child would be prescribed a very different dosage of 1-(1-methyl-6-oxo-1,6-dihydropyridazin-3-yl)piperidin-4-yl 4-cyclobutylpiperazine-1-carboxylate versus the dosage prescribed for a full-grown adult. The artisan would be expected to optimize the dosage concentration of 1-50 mg (AUBERSON page 29 line 29) and the daily dosage range of 0.1 mg/kg to 10 mg/kg, preferably 1 mg/kg (see lines 15-24 on page 25) of the instant compound to increase therapeutic efficacy in the normal course of tailoring a dosage to specific patient populations.  See MPEP 2144.05 (II): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”. Neither the specification nor the claims indicate the dosages of the instant claims are critical.  This teaches claim 25. 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-19, 23-24, and 26 are rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 1, 10, 14-15, and 20 of U.S. Patent No. 9,034,874 B2.  The instant amended claims of 04/09/2021 were used to write this rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.  For example, reference claim 10 anticipates the compound of instant claim 15.  This compound further anticipates the genus of reference claim 1, wherein reference A is the moiety “(A4)”; reference R5 is methyl; reference X1 is O; reference p and q are each 1; reference m is 1; reference n is 0; and reference R1 is cyclobutyl.  Furthermore, the method of reference claim 14, drawn to treating narcolepsy (“excessive daytime sleepiness”) and the method of (the embodiment pertaining to) treating “fatigue associated with Parkinson’s disease” (reference col. 18 lines 50-55) each anticipate the instant method of claims 15 and 23, drawn to “treating excessive daytime sleepiness (that co-exists with sleep disorders) associated with Parkinson’s disease”.
Moreover, pharmaceutical compositions further comprising “excipients” are permitted (see reference claim 20 and lines 20-30 of reference col. 53) thereby anticipating instant claim 16.
Moreover, one or more active ingredients are permitted (reference claim 15) thereby anticipating instant claim 17.  The ingredients of instant claims 18-19 are anticipated by same in ref col. 19.
Furthermore, ref col. 21, drawn to an embodiment of 1-50 mg/kg of active ingredient, anticipates the 0.1 mg/day to 50 mg/day of instant claim 24.
Reference col. 15 teaches oral administration, as an embodiment for routes of administration, thereby anticipating instant claim 26.

Claims 15-19, 23-24, and 26 are rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 19-20 of U.S. Patent No. 9,273,026 B2.  The instant amended claims of 04/09/2021 were used to write this rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.  For example, reference claim 19 anticipates compound of instant claim 15.  Furthermore, the method of reference claim 20, drawn to treating narcolepsy (“excessive daytime sleepiness”) and the method of (the embodiment pertaining to) treating “fatigue associated with Parkinson’s disease” (reference col. 18 lines 56-61) each anticipate the instant method of claims 15 and 23, drawn to “treating excessive daytime sleepiness (that co-exists with sleep disorders) associated with Parkinson’s disease”.
Moreover, pharmaceutical compositions further comprising “excipients” are permitted (see lines 23-27 of reference col. 54) thereby anticipating instant claim 16.
Moreover, one or more active ingredients are permitted (col. 19 lines 40-49) thereby anticipating instant claim 17.  The ingredients of instant claims 18-19 are anticipated by same in ref col. 19 lines 40-49.
Furthermore, ref col. 21, drawn to an embodiment of 1-50 mg/kg of active ingredient, anticipates the 0.1 mg/day to 50 mg/day of instant claim 24.
Reference col. 19 lines 9-16 teaches oral administration, as an embodiment for routes of administration, thereby anticipating instant claim 26.

Claims 15-19, 23-24, and 26 are rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 18-20 of U.S. Patent No. 9,624,192 B2.  The instant amended claims of 04/09/2021 were used to write this rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.  For example, reference claim 18 anticipates compound of instant claim 15.  Furthermore, the method of reference claim 18, drawn to treating narcolepsy (“excessive daytime sleepiness”) and the method of (the embodiment pertaining to) treating “fatigue associated with Parkinson’s disease” (reference col. 18 lines 58-63) each anticipate the instant method of claims 15 and 23, drawn to “treating excessive daytime sleepiness (that co-exists with sleep disorders) associated with Parkinson’s disease”.
Moreover, pharmaceutical compositions further comprising “excipients” are permitted (see lines 8-12 of reference col. 53) thereby anticipating instant claim 16.
Moreover, one or more active ingredients are permitted (reference claim 19 and col. 19 lines 41-47) thereby anticipating instant claim 17.  The ingredients of instant claims 18-19 are anticipated by same in ref col. 19 lines 41-47.
Furthermore, reference col. 21, drawn to an embodiment of 1-50 mg/kg of active ingredient, anticipates the 0.1 mg/day to 50 mg/day of instant claim 24.
Reference col. 19 lines 11-15 teaches oral administration, as an embodiment for routes of administration, thereby anticipating instant claim 26.

Conclusion
No claims are allowed.
 A prior art search was conducted for the method of base claim 15, which retrieved anticipatory and obvious prior art.  See “SEARCH 6” (conducted using Registry and HCaplus databases of STN) in enclosed search notes.
Furthermore, a review of the instant application’s inventor and assignee/owner names was undertaken in the STN search results and did not retrieve applicable double patent art against the invention.  Moreover, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases retrieved applicable double patent art, U.S. Patent No. 9,034,874 B2, U.S. Patent No. 9,624,192, and U.S. Patent No. 9,273,026.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GILLIAN A HUTTER/           Examiner, Art Unit 1625                                                                                                                                                                                             

/JOHN S KENYON/           Primary Patent Examiner, Art Unit 1625